Held, this controversy involved issues of fact, and there is no error.
Civil action tried upon these issues:
1. Is the defendant, Charles Nichols, indebted to the plaintiff, Ida Latta, and if so, in what amount? Answer: No.
2. Is the plaintiff, Ida Latta, indebted to the defendant, Charles U. Nichols, and if so, in what amount? Answer: Yes; $55.29, with interest from 23 January, 1912.
3. Is the defendant, Charles U. Nichols, indebted to the interpleader, Richard Latta, and if so, in what amount? Answer: $20.
From judgment rendered, the plaintiff appealed.
We have examined and considered the eight assignments of error set out in this record, and pressed upon our attention in the brief and argument of the learned counsel for the plaintiffs. The controversy appears to be one largely of fact, and we think is determined with substantial justice by the verdict of the jury.
No error.